DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 6/2/2021 are as follows:
	Claims 1, 7, 10, 13-15, and 18-20 are amended,
	Claim 9 is canceled,
	Claims 1-8 and 10-20 are currently pending. 
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “bonding member” in claims 1 and 14, interpreted as a molecular adhesion, an atomic diffusion bond, a silicone optical bond adhesive material, or equivalent thereof such as described in page 16, lines 10-12 of the specification as filed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 6-8, 10-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers (U.S. Patent Publication No. 2014/0083653, “Kempers”, previously cited) in view of Todd et al. (U.S. Patent Publication No. 2004/0035558, “Todd”, previously cited) in further view of Siu (U.S. Patent Publication No. 2010/0018678).

Regarding Claim 1, Kempers discloses a heat dissipation device (figs 1A-1B, fig 7b), comprising: 
a container (111, 112, 113, 114) comprising a first plate (111), and a second plate (113) spaced apart from the first plate to define an interior space (fig 1B); 
a wick structure (170b, fig 7B, ¶0053) located on an inner wall defined in the interior space by the first plate or the second plate (fig 7B); and 
a working fluid (116) configured to flow in the interior space in a gaseous state, and flow in the wick structure in a liquefied state (¶0026), 
wherein the container further comprises a polymer (¶0022) having a predetermined gas permeability (“outgassing”, see ¶0042, as the polymer would have a known gas permeability), and

Kempers, in this embodiment does not explicitly disclose wherein the wick structure includes at least one filler disposed between the first plate and the second plate and configured to support the first plate and the second plate by extending from the first plate to the second plate. However, in another embodiment (fig 5A), Kempers teaches the wick structure including least one filler (150) disposed between the first plate (of 110) and the second plate (of 110) and configured to support the first plate and the second plate by extending the first plate to the second plate (¶0047). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers to provide the fillers in the embodiment of figures 1a-1b in order to support the plates and thus improve the reliability of the device. 
Kempers, as modified, does not explicitly disclose wherein the polymer is fluoride-based. Todd, however, discloses a heat dissipation device (fig 1) wherein a heat pipe (22) is made of fluoride-based polymer (¶0084). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to have the polymer be fluoride-based in order to optimize the heat dissipation of the device. 
Kempers, as modified, does not explicitly disclose wherein the wick structure includes a plurality of protrusions being shorter than the at least one filler and extending from the wick layer into a portion of the interior space beneath the second plate. Siu, however, discloses a heat dissipation device (fig 3B) wherein a wick structure (121, 130) includes a plurality of protrusions (131) being shorter than at least one filler (135) and extending from a wick layer (121) into a 

Regarding Claim 2, the combination of Kempers Todd, and Siu discloses all previous claim limitations. Kempers, as modified, further discloses wherein the container (111, 112, 113, 114, Kempers) is further comprised to define side surfaces (of 112 and 114, Kempers) extending from edges of the first plate (111, Kempers) and the second plate (113, Kempers) to close the interior space, and wherein the at least one filler (150, Kempers) is disposed parallel to one side surface of the container to define a movement path of the working fluid in the gaseous state in the interior space of the container (as shown in fig 5A, Kempers, as they would help section of the gaseous flow to at least some extent).  

Regarding Claim 6 the combination of Kempers Todd, and Siu discloses all previous claim limitations. Kempers, as modified, further discloses wherein the at least one filler, the container, and the wick layer are bonded (see fig 6, Kempers). 
The limitation of by molecular adhesion, an atomic diffusion bond, or a silicone optical bond adhesive material is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 

Regarding Claim 7, the combination of Kempers Todd, and Siu discloses all previous claim limitations. Kempers further discloses wherein the wick structure (170b) comprises a polymeric capillary structure (¶0053), through which the working fluid flows in the liquefied state.

Regarding Claim 8, the combination of Kempers Todd, and Siu discloses all previous claim limitations. Kempers further discloses wherein the at least one filler (150, fig 5a) is integrally formed with the wick layer (119, ¶0048).
However, they do not explicitly disclose wherein the at least one filler is formed of a same material and structure as those of the wick layer. Siu, however, discloses a heat dissipation device (fig 3B) wherein the at least one filler (135) is formed of a same material and structure as those of the wick layer (121, ¶0057). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to wherein the at least one filler is formed of a same material and structure as those of the wick layer such as taught by Siu in order to improve the liquid flow to the evaporation surface thus improving the heat dissipation efficiency of the device. 

Regarding Claim 10, the combination of Kempers, Todd, and Siu discloses all previous claim limitations. Kempers further discloses (in Fig 7B) wherein the wick structre further comprises fine spherical particles (170b).

Regarding Claim 11, the combination of Kempers, Todd, and Siu discloses all previous claim limitations. Kempers further discloses wherein the fine spherical particles (170b) are coupled to each other by using an atomic diffusion bond (¶0053).

Regarding Claim 12, the combination of Kempers, Todd, and Siu discloses all previous claim limitations. Kempers further discloses wherein the fine spherical particles (of 170b) comprise a polymeric material (¶0054), and wherein surfaces of the fine spherical particles are treated to be chemically resistant (¶0053, as the atomic diffusion would provide some chemical resistance). 

Regarding Claim 13, the combination of Kempers Todd, and Siu discloses all previous claim limitations. Kempers further discloses wherein the wick structure (170b, fig 7b) is disposed corresponding to a surface  (bottom surface of 111) on which a heat source (130) transferred from the outside is located.

Regarding Claim 14, Kempers discloses an electronic device (fig 1A-1B, fig 7B), comprising:
 an electronic component (130) configured to generate heat during an operation thereof (¶0023); and 

a container (111, 112, 113, 114) comprising a first plate (111), a second plate (113) spaced apart from the first plate to define an interior space, and a polymer (¶0022) having a predetermined gas permeability (as the polymer would have a known gas permeability); 
a wick structure (170b) located on an inner wall defined in the interior space by the first plate or the second plate (fig 7B); and 
a working fluid (116) configured to flow in the interior space in a gaseous state, and flow in the wick structure in a liquefied state (¶0026). 
Kempers, in this embodiment does not explicitly disclose wherein the wick structure includes at least one filler disposed between the first plate and the second plate and configured to support the first plate and the second plate by extending from the first plate to the second plate. However, in another embodiment (fig 5A), Kempers teaches the wick structure including least one filler (150) disposed between the first plate (of 110) and the second plate (of 110) and configured to support the first plate and the second plate by extending the first plate to the second plate (¶0047). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers to provide the fillers in the embodiment of figures 1a-1b in order to support the plates and thus improve the reliability of the device. 
Kempers, as modified, does not explicitly disclose wherein the polymer is fluoride-based. Todd, however, discloses a heat dissipation device (fig 1) wherein a heat pipe (22) is made of fluoride-based polymer (¶0084). It would have been obvious to a person of ordinary skill in the 
Kempers, as modified, does not explicitly disclose wherein the wick structure includes a plurality of protrusions being shorter than the at least one filler and extending from the wick layer into a portion of the interior space beneath the second plate. Siu, however, discloses a heat dissipation device (fig 3B) wherein a wick structure (121, 130) includes a plurality of protrusions (131) being shorter than at least one filler (135) and extending from a wick layer (121) into a portion of the interior space beneath a second plate (112). Siu teaches this as a possible boiling enhancement structure that by having wicking protrusion above a pool of working fluid increases the flow efficiency (see ¶0007 and ¶0057). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to have the protrusions of Siu in order to improve the fluid flow through the device and thus improve the efficiency of the device.  

Regarding Claim 15, the combination of Kempers Todd, and Siu discloses all previous claim limitations. Kempers further discloses wherein the wick strucutre (170b, fig 7b) in contact with the heat emitting area (as the heat emitting area is on the bottom). 

Regarding Claim 18, the combination of Kempers Todd, and Siu discloses all previous claim limitations. Kempers further discloses wherein the wick structure (170b) comprises a polymeric capillary structure (¶0053) though which the working fluid flows in the liquefied state.

Regarding Claim 19, the combination of Kempers, Todd, and Siu discloses all previous claim limitations. Kempers, as modified, further discloses wherein the at least one filler (150, Kempers) is integrally formed in the wick structure with the wick layer (170b, Kempers) and the protrusions (131, Siu).
However, they do not explicitly disclose wherein the at least one filler is formed of a same material and structure as those of the wick layer and the protrusion. Siu, however, discloses a heat dissipation device (fig 3B) wherein the at least one filler (135) is formed of a same material and structure as those of the wick layer (121,) and the protrusion (131, ¶0057). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to have the at least one filler is formed of a same material and structure as those of the wick layer and the protrusion taught by Siu in order to improve the liquid flow to the evaporation surface thus improving the heat dissipation efficiency of the device. 

Regarding Claim 20, the combination of Kempers Todd, and Siu discloses all previous claim limitations. Kempers further discloses wherein the wick structure (170b) further comprises fine spherical particles (fig 7B).

8.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers, Todd, and Siu as applied to claim 1 above, and further in view of Hoffman et al. (U.S. Patent Publication No. 2009/0040726, “Hoffman”, previously cited).

Regarding Claim 3, the combination of Kempers Todd, and Siu discloses all previous claim limitations. However, they do not explicitly disclose wherein the at least one filler comprises a same material as that of the container. Hoffman, however, discloses a heat dissipation device (fig 5) wherein at least one filler (13) comprises a same material as that of a container (101, 102, ¶0083). Hoffman teaches that this allows for the filler to be integrally formed via injection molding (¶0083). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to have the at least one filler be the same material as that of the container in order to allow for ease of manufacturing of the at least one filler by injection molding. 

9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers, Todd, and Siu as applied to claim 1 above, and further in view of Meyer, IV et al. (U.S. Patent Publication No. 2007/0240860, “Meyer”, previously cited). 

Regarding Claim 4, the combination of Kempers Todd, and Siu discloses all previous claim limitations. However, they do not explicitly disclose wherein the at least one filler comprises a polymer exhibiting chemical resistance. Meyer, however, discloses a heat dissipation device (fig 4) wherein at least one filler (230) comprises a polymer exhibiting chemical resistance (“metalized plastic”, ¶0041, as the metalized plastic would exhibit some chemical resistance). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to provide the filler material of Meyer in order to optimize the thermal and structural requirements of the device. 

10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers, Todd, and Siu as applied to claim 1 above, and further in view of MacDonald et al. (U.S. Patent Publication No. 2011/0120674, “MacDonald”, previously cited). 

Regarding Claim 5, the combination of Kempers Todd, and Siu discloses all previous claim limitations. However, they do not explicitly disclose a ceramic coating or a deposition layer coated on a surface of the at least one filler. MacDonald, however, discloses a heat dissipation device (fig 1) wherein a deposition layer is coated on a surface of at least one filler (104, ¶0072, “chemical vapor deposition process”) in order to increase the heat transfer properties. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to provide the deposition layer of MacDonald in order to increase the heat exchange properties of the at least one filler and improve the heat exchange efficiency of the device. 

11.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers, Todd, and Siu as applied to claim 14 above, and further in view of Hashimoto et al. (U.S. Patent Publication No. 2010/0053899, “Hashimoto”, previously cited).

Regarding Claim 16, the combination of Kempers Todd, and Siu discloses all previous claim limitations. However, they do not explicitly discloses wherein the electronic component is a display, and wherein the heat dissipation device is disposed on the inner wall of the container corresponding to a surface on which the display is located. Hashimoto, however, discloses an electronic device (fig 2) wherein the electronic component (50) is a display (¶0057), and wherein . 

12.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers, Todd, and Siu as applied to claim 14 above, and further in view of Ryu et al. (U.S. Patent No. 10,141,625, “Ryu”, previously cited). 

Regarding Claim 17, the combination of Kempers Todd, and Siu discloses all previous claim limitations. However, they do not explicitly discloses wherein the electronic component is a wireless charging coil, and wherein the heat dissipation device is disposed on the inner wall of the container corresponding to a surface on which the wireless charging coil is located. Ryu, however, discloses an electronic device (fig 18) wherein an electronic component (592) is a wireless charging coil (col 24, lines 25-31), and wherein the heat dissipation device (503d) is disposed on the inner wall of a container (503) corresponding to a surface on which the wireless charging coil is located. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to have the electronic device be a wireless charging coil such as taught by Hashimoto in order to efficiently cool a wireless charging coil.


Response to Arguments
13.	Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 6-9) that the cited reference fail to teach the wick structure including the filler, wick layer, and protrusion as required in the independent claims. The Examiner respectfully disagrees; as explained in the rejection the combination of Kempers Todd, and Siu does teach these limitations. 
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763